This cause coming on to be heard on the return of the alternative writ of mandamus heretofore issued herein, and no answer having been made by said defendants, or either of them, the court find the facts to be, as set forth in the petition, and that the relator is entitled to have said writ made peremptory.
It is therefore ordered that a peremptory writ of mandamus issue against said defendants, and each of them, to wit: The village of Manchester, Adams county, Ohio, Charles Young, mayor of said village, Harmon Holderness, as clerk of said village, Martin Messer, Myron Frame, D.P. Stone, Bruce Bell, William Chandler and Alma Stone, as members of the council of said village, for the performance of the acts theretofore *Page 49 
alternatively ordered, to wit: It is now ordered that said respondents forthwith provide by proper and appropriate legislation for levy of a tax upon all of the taxable property in the said village of Manchester, Ohio, within the ten-mill constitutional tax limitation sufficient in amount to pay the interest and such part of the principal of relator's judgment as may be paid from the proceeds thereof, and that they cause a certified copy of said legislation to be sent to the auditor of Adams county, Ohio, and that said tax be levied from year to year prior to and in preference to all other items, except that levied for principal and interest on unvoted bonds, which are now outstanding and that respondents segregate said tax from all other funds of said village, and pay the same over to the relator as it is collected to be applied first upon the interest and then upon the principal of relator's said judgment. It is further ordered that the respondents pay the costs herein taxed at $......, for which execution is awarded.
Peremptory writ allowed by default.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL, WILLIAMS and TURNER, JJ., concur. *Page 50